Citation Nr: 0504374	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1975.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

The veteran was scheduled to appear for a video conference 
hearing in May 2003.  However, he failed to report for this 
hearing and provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2004).

These issues were remanded by the Board in January 2004.  The 
Board's remand will be discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Other matter

The veteran's appeal originally also encompassed the issues 
of entitlement to service connection for right knee and left 
hip disabilities.  These issues were the subjects of a final 
Board decision in January 2004 and accordingly will not be 
further discussed in this decision.  See 38 C.F.R. § 20.1100 
(2004).  


REMAND

Reasons for remand

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.

For reasons expressed immediately below, the finds that the 
terms of its January 2004 remand have not been complied with 
and that another remand is accordingly necessary.

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a low back 
disability.  

VA examination 

In its January 2004 remand, the Board instructed the RO to 
provide the veteran with a VA orthopedic examination in order 
to determine the etiology of any current neck and low back 
disabilities.  The Board indicated that the examiner should 
express an opinion as to whether any diagnosed neck and low 
back disability is as least as likely as not related to the 
veteran's active service or to a service-connected 
disability.  If there was no causal connection, the examiner 
was instructed to indicate whether there has been any 
aggravation of the veteran's neck and low back disabilities 
as a result of a service-connected disability.  A review of 
the record shows that the veteran has not been afforded the 
requested VA orthopedic examination.  

3.  Entitlement to service connection for depression.

Supplemental Statement of the Case 

In the January 2004 remand, the Board also directed the RO to 
afford the veteran a VA psychiatric examination to determine 
the etiology of any psychiatric disability found.  After 
readjudicating the claim, the RO was instructed issue a 
supplemental statement of the case (SSOC) if it continued its 
denial of the veteran's claim.  

The Board observes that the requested development was 
appropriately completed via a March 2004 VA psychiatric 
examination.  However, it appears that the agency of original 
jurisdiction failed to issue a SSOC to the veteran and his 
representative prior to returning the claims file to the 
Board for appellate review.  [The Board notes that the March 
2004 VA examination report as well as a February 2004 VCAA 
letter are contained in a temporary file.]  Under 38 C.F.R. 
§ 19.31, the agency of original jurisdiction will furnish a 
SSOC if, pursuant to a remand by the Board, it develops 
additional evidence.  38 C.F.R. §§19.31(c), 19.38 (2004).  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA orthopedic examination to determine 
the etiology of any current neck and low 
back disabilities.  The claims folder 
should be made available to the examiner. 
The examiner should express an opinion as 
to whether any currently diagnosed neck 
and low back disability is as least as 
likely as not related to the veteran's 
military service or to a service-
connected disability.  If the examiner 
concludes that there is no causal 
connection, it should be indicated 
whether there has been any aggravation of 
his neck and low back disabilities as a 
result of a service-connected disability.  
A report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA should readjudicate 
the issues of entitlement to service 
connection for neck and low back 
disabilities.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
SSOC, and an appropriate period of time 
should be allowed for response before the 
case is returned to the Board for further 
review.  The SSOC should also address the 
issue of entitlement to service 
connection for depression, including the 
evidence obtained through development 
pursuant to the Board's remand in January 
2004 (i.e., the March 2004 VA psychiatric 
examination).   

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




